            Case 2:19-cv-02184-JS Document 98 Filed 10/30/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHRISTINA MARY REYNOLDS                         :          CIVIL ACTION
 on behalf of herself and all others             :
 similarly situated                              :          No. 19-2184
                                                 :
    v.                                           :
                                                 :
 CHESAPEAKE & DELAWARE                           :
 BREWING HOLDINGS, LLC, et al.                   :

                                            ORDER

         AND NOW, this 30th day of October, 2020, upon consideration of Plaintiff Christina Mary

Reynolds’s Motion for Reconsideration, Defendants’ response, and Reynolds’s reply, and for the

reasons stated in the accompanying Memorandum, it is ORDERED the Motion (Document 48) is

DENIED.

         It is further ORDERED Reynolds’s Motion for Leave to File a Reply is GRANTED.

Reynolds’s Reply in Further Support of Motion for Reconsideration (Document 50-1) shall be

deemed filed.



                                                           BY THE COURT:



                                                            /s/ Juan R. Sánchez
                                                           Juan R. Sánchez, C.J.
